Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation:
“mount provided with a receptacle for the coupling elements”
it is unclear how the holding pieces which are arranged on a single coupling element could have receptacles for multiple “coupling elements”, for the sake of moving prosecution forward the pluralization of elements is being interpreted as a typo with the correct form being the singular “element”
Claim 13 recites the limitation:
“a quick coupler”

Regarding Claim 7:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by OilQuick (DE 202017107700 U1) [see provided machine translation for line references].
Regarding Claim 1, Oilquick discloses:
an adapter (2) for a quick-change system (Fig. 1) for changing attachments on a construction machine [Lines 18-19], which contains two parallel pin-like coupling elements (5 & 6) arranged between parallel side parts (4) at a stipulated spacing from each other for connection of the adapter to a quick coupler (1) and to a coupling element support (9 & 23 & 25 & 27) releasably fastened to one of the coupling elements to secure the coupling elements (Fig. 1), wherein the coupling element support is connected directly to the pin-like coupling element secured against torsion via a releasable form-fit connection (Fig. 1).
Regarding Claim 2, Oilquick discloses:
the form-fit connection is formed by a form-fitting contour incorporated in the coupling element and a corresponding mating contour on the coupling element support (Fig. 3 & Fig. 5) [Lines 307-318 & Lines 327-336].
Regarding Claim 3, Oilquick discloses:
the form-fitting contour on the coupling element is formed by several groove-like recesses (26) having support surfaces.
Regarding Claim 4, Oilquick discloses:
the groove-like recesses are incorporated in the outside of the coupling element having differently sloped contact surfaces (Fig. 3).
Regarding Claim 5, Oilquick discloses:
the mating contour is arranged on laterally projecting fork-like holding pieces (25) of the coupling element support (Fig. 5).
Regarding Claim 6, Oilquick discloses:
the holding pieces are arranged on a strip-like mount (27) provided with a receptacle for the coupling elements (Fig. 1 & Fig. 4 & Fig. 5).
Regarding Claim 7, Oilquick discloses:
the holding pieces are designed in one piece with the strip-like mount (Fig. 4 & Fig. 5).
Regarding Claim 8, Oilquick discloses:
the mating contour is formed on the inside of a fork-like recess by differently sloped mating surfaces (Fig. 4 & Fig. 5).
Regarding Claim 9, Oilquick discloses:
the coupling element provided with the coupling element support is fastened to the side parts secured against torsion [Lines 189-190].
Regarding Claim 10, Oilquick discloses:
the coupling element provided with the coupling element support is connected to the side parts by a form-fit connection (7 & 8 & Fig. 1 & Fig. 2) [Lines 189-190].
Regarding Claim 13, Oilquick discloses:
A quick-change system having the adapter of claim 1 [see rejection of Claim 1 above] and a quick coupler (1) connectable to adapter (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oilquick (DE 202017103198 U1) [see provided machine translation for line references] in view of Tanner (US 4558605 A).
Regarding Claim 1, Oilquick teaches:
an adapter (2) for a quick-change system (Fig. 1) for changing attachments on a construction machine [Lines 18-19], which contains two parallel pin-like coupling elements (5 & 6) arranged between parallel side parts (4) at a stipulated spacing from each other for connection of the adapter to a quick coupler (1) and to a coupling element support (16 & 17 & 18 & 19 & 20 & 21 & 22) fastened to one of the coupling elements to secure the coupling elements [Lines 77-81 & Lines 223-225] (Fig. 1), wherein the coupling element support is connected directly to the pin-like coupling element secured against torsion via a form-fit connection (23 & Fig. 1 & Fig. 5).
Oilquick does not explicitly teach:
coupling element support releasably fastened to one of the coupling elements;
releasable form-fit connection.
Tanner teaches:
a cylindrical coupling element (36);
a coupling element support (38 & 40) releasably fastened (42) to the coupling element (Fig. 4 & Fig. 5);
coupling element support is connected directly to the cylindrical coupling element secured against torsion via a releasable form-fit connection (56 & 58) [Column 2 Lines 58-68] allowing disassembly for maintenance [Column 1 Lines 45-47].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-change adapter with pin-like coupling elements with a coupling element support fastened to one of the coupling elements, the coupling element support connected directly to the pin-like coupling element secured against torsion via a releasable form-fit connection taught by Oilquick with the cylindrical coupling element with a coupling element support releasably fastened to the coupling element, the coupling element support is connected directly to the cylindrical coupling element secured against torsion via a releasable form-fit connection allowing disassembly for maintenance taught by Tanner in order to provide an assembly which is capable of disassembly of the main components for maintenance purposes.
Regarding Claim 2, Oilquick discloses:
the form-fit connection is formed by a form-fitting contour incorporated in the coupling element and a corresponding mating contour on the coupling element support (Fig. 3 & Fig. 5 & Fig. 6) [Lines 229-232].
Regarding Claim 3, Oilquick does not teach:
the form-fitting contour on the coupling element is formed by several groove-like recesses having support surfaces.
Tanner teaches:
the form-fitting contour on the coupling element is formed by several groove-like recesses (Fig. 5 & Fig. 6) having support surfaces to prevent relative motion between the connected elements [Column 1 Lines 50-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-change adapter with pin-like coupling elements with a coupling element support fastened to one of the coupling elements, the coupling element support connected directly to the pin-like coupling element secured against torsion via a releasable form-fit connection taught by Oilquick with the cylindrical coupling element with a coupling element support releasably fastened to the coupling element, the coupling element support is connected directly to the cylindrical coupling element secured against torsion via a releasable form-fit connection allowing disassembly for maintenance, the form-fitting contour on the coupling element is formed by several groove-like recesses having support surfaces taught by Tanner in order to provide an assembly which is capable of disassembly of the main components for maintenance purposes with a 
Regarding Claim 4, Oilquick does not teach:
the groove-like recesses are incorporated in the outside of the coupling element having differently sloped contact surfaces.
Tanner teaches:
the groove-like recesses are incorporated in the outside of the coupling element having differently sloped contact surfaces (Fig. 5 & Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-change adapter with pin-like coupling elements with a coupling element support fastened to one of the coupling elements, the coupling element support connected directly to the pin-like coupling element secured against torsion via a releasable form-fit connection taught by Oilquick with the cylindrical coupling element with a coupling element support releasably fastened to the coupling element, the coupling element support is connected directly to the cylindrical coupling element secured against torsion via a releasable form-fit connection allowing disassembly for maintenance, the form-fitting contour on the coupling element is formed by several groove-like recesses having support surfaces, the groove-like recesses are incorporated in the outside of the coupling element having differently sloped contact surfaces taught by Tanner
Regarding Claim 5, Oilquick teaches:
the mating contour is arranged on laterally projecting fork-like holding pieces (21 & 22) of the coupling element support (Fig. 5 & Fig. 6).
Regarding Claim 6, Oilquick teaches:
the holding pieces are arranged on a strip-like mount (18) provided with a receptacle for the coupling element (Fig. 3 & Fig. 4 & Fig. 5) [mating contours on fork-like holding pieces provide receptacles for the coupling element].
Regarding Claim 7, Oilquick teaches:
the holding pieces are designed in one piece with the strip-like mount [holding pieces (21 & 22) when assembled with portions (19 & 20) and the strip-like mount (18) create a single assembly referred to as “coupling element carrier” (16) in the disclosure].
Regarding Claim 8, Oilquick teaches:
the mating contour is formed on the inside of a fork-like recess by differently sloped mating surfaces (Fig. 4 & Fig. 5 & Fig. 6).
Regarding Claim 9, Oilquick discloses:
the coupling element provided with the coupling element support is fastened to the side parts secured against torsion [Lines 155-156].
Regarding Claim 10, Oilquick discloses:
the coupling element provided with the coupling element support is connected to the side parts by a form-fit connection (7 & 8 & Fig. 1 & Fig. 2 & Fig. 3 & Fig. 4) [Lines 155-156].
Regarding Claim 11, Oilquick teaches: 
the coupling element support is force-fit by a means other than welding to the pin-like coupling element [Lines 223-225].
Oilquick does not explicitly teach:
the means other than welding is a threaded faster such as screws.
Tanner teaches:
the coupling element support is force-fit by screws to the pin-like coupling element (Column 2 Lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-change adapter with pin-like coupling elements with a coupling element support fastened to one of the coupling elements, the coupling element support connected directly to the pin-like coupling element secured against torsion via a releasable form-fit connection taught by Oilquick with the cylindrical coupling element with a coupling element support releasably fastened to the coupling element, the coupling element support is connected directly to the cylindrical coupling element secured against torsion via a releasable form-fit connection allowing disassembly for maintenance, the coupling element support is force-fit by screws to the pin-like coupling element taught by Tanner in order to provide an assembly which is capable of disassembly of the main components for maintenance purposes.
Regarding Claim 12, Oilquick teaches: 
the coupling element support is force-fit by a means other than welding to the pin-like coupling element [Lines 223-225].
Oilquick does not explicitly teach:
the means other than welding is a threaded faster such as screws, the screws engage in threaded holes on the coupling element support through transverse holes in the pin-like coupling element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a releasably fastened connection utilizing a threaded fastener such as screws between the coupling element support and one of the coupling elements the screws engage in threaded holes on the coupling element support through transverse holes in the pin-like coupling element in order to facilitate easier removal and replacement of a coupling element support due to wear or damage since the Examiner takes OFFICIAL NOTICE that releasable connections such as screwed or bolted connections were well known in the art at the time the invention was made.
Regarding Claim 13, Oilquick discloses:
a quick-change system having the adapter of claim 1 [see rejection of Claim 1 above] and a quick coupler (1) connectable to adapter (Fig. 1 & Fig. 2).
Claims 1, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oilquick (DE 202017103198 U1) [see provided machine translation for line references] in view of Tanner (US 4558605 A).
Regarding Claim 1, Oilquick teaches: 
an adapter (1) {incorrectly labeled as (2) in Fig. 3 & Fig. 4} for a quick-change system (Fig. 1) for changing attachments on a construction machine 
Oilquick does not explicitly teach:
coupling element support releasably fastened to one of the coupling elements
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a releasably fastened connection between the coupling element support and one of the coupling elements in order to facilitate easier removal and replacement of a coupling element support due to wear or damage since the Examiner takes OFFICIAL NOTICE that releasable connections such as screwed or bolted connections were well known in the art at the time the invention was made.
Regarding Claim 9, Oilquick teaches:
the coupling element provided with the coupling element support is fastened to the side parts secured against torsion [Lines 155-156].
Regarding Claim 10, Oilquick teaches:
the coupling element provided with the coupling element support is connected to the side parts by a form-fit connection (7 & 8 & Fig. 1 & Fig. 2) [Lines 155-156].
Regarding Claim 11, Oilquick teaches: 
the coupling element support is force-fit by a means other than welding to the pin-like coupling element [Lines 223-225].
Oilquick does not explicitly teach:
the means other than welding is a threaded faster such as screws.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a releasably fastened connection utilizing a threaded fastener such as screws between the coupling element support and one of the coupling elements in order to facilitate easier removal and replacement of a coupling element support due to wear or damage since the Examiner takes OFFICIAL NOTICE that releasable connections such as screwed or bolted connections were well known in the art at the time the invention was made.
Regarding Claim 12, Oilquick teaches: 
the coupling element support is force-fit by a means other than welding to the pin-like coupling element [Lines 223-225].
Oilquick does not explicitly teach:
the means other than welding is a threaded faster such as screws, the screws engage in threaded holes on the coupling element support through transverse holes in the pin-like coupling element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a releasably fastened connection utilizing a threaded fastener such as screws between the coupling element support and one of the coupling elements the screws engage in threaded holes on the coupling element support through transverse holes in the pin-like coupling element in order to facilitate easier removal and replacement of a coupling element support due to wear or damage since the Examiner takes OFFICIAL NOTICE that releasable connections such as screwed or bolted connections were well known in the art at the time the invention was made.
Regarding Claim 13, Oilquick teaches:
A quick-change system having the adapter of claim 1 [see rejection of Claim 1 above] and a quick coupler (2) connectable to adapter (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art publications US 0320392 A, US 6474898 B1, US 20040091308 A1, are cited as disclosing connection an element to a cylindrical element using a groove-like recess on the cylindrical surface in order to prevent relative motion between the element and the cylindrical element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652